                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )      CASE NO. 5:18CR525
                                             )
                        Plaintiff,           )      JUDGE CHRISTOPHER A. BOYKO
                                             )
                vs.                          )
                                             )
BRANDON L. SHERIDAN, et al.,                 )      OPINION AND ORDER
                                             )
                        Defendants.          )

CHRISTOPHER A. BOYKO, J.:

        This matter comes before the Court upon Defendant Justin D. Martin’s Motion to

Suppress and for a Hearing pursuant to Franks v. Delaware because the search affidavit violated

the Fourth Amendment. (Doc. 67). For the following reasons, the Court DENIES the Motion in

its entirety, without a hearing.

                                      I. BACKGROUND FACTS

        In January of 2018, the City of Akron Police Department, led by the Akron Narcotic

Detail, attempted to buy narcotics from Defendant at 106 Lake Street, Akron, Ohio 44301 (the

“Residence”). In order to do so, the detectives enlisted a confidential source (the “CS”) who has

previously provided the narcotics team information in the past. During the first week of January

2018, officers conducted their operation. The CS, with government funds, purchased a quantity

of methamphetamine from Defendant.
       Based on this controlled purchase, the authorities were able to obtain a Search Warrant

for the Residence. Upon executing the search, investigators uncovered controlled substances and

fourteen firearms.

       On September 11, 2018, a Grand Jury indicted Defendant and his codefendant Brandon

Sheridan with one count of Possession with Intent to Distribute Methamphetamine, a violation of

21 U.S.C. §§ 841(a)(1) and (b)(1)(A) and 18 U.S.C. § 2; and one count of Possession of a

Firearm in Furtherance of a Drug Trafficking Offense, a violation of 18 U.S.C. §§

924(c)(1)(A)(i) and 2. (Doc. 8).

       However, Defendant claims the controlled purchase is bogus. On January 27, 2020,

Defendant filed the instant Motion to Suppress claiming he never sold any narcotics to an

informant during the alleged time period. On February 3, 2020, the Government filed its

Opposition.

                                      II. LAW & ANALYSIS

A.     Standard of Review

       The Fourth Amendment to the United States Constitution states:

               The right of the people to be secure in their persons, houses, papers,
               and effects, against unreasonable searches and seizures, shall not be
               violated, and no Warrants shall issue, but upon probable cause,
               supported by Oath or affirmation, and particularly describing the
               place to be searched, and the persons or things to be seized.

U.S. CONST. amend. IV.

       Probable cause is defined as “reasonable grounds for belief, supported by less than prima

facie proof, but more than mere suspicion” and exists “when there is a ‘fair probability’ given the

totality of the circumstances, that contraband or evidence of a crime will be found in a particular




                                               -2-
place.” United States v. Lattner, 385 F.3d 947, 951 (6th Cir. 2004), cert. denied, 543 U.S. 1095

(2005) (citing United States v. Davidson, 936 F.2d 856, 859 (6th Cir. 1991)).

       In Illinois v. Gates, the Supreme Court announced the basic standard for determining

whether an affidavit establishes probable cause to issue a search warrant:

               The task of the issuing magistrate is simply to make a practical,
               commonsense decision whether, given all the circumstances set
               forth in the affidavit before him [or her], …there is a fair probability
               that contraband or evidence of a crime will be found in a particular
               place. And the duty of the reviewing court is simply to ensure that
               the magistrate had a substantial basis for concluding that probable
               cause existed.

426 U.S. 213, 238-39 (1983) (emphasis added); see also United States v. Helton, 314 F.3d 812,

819 (6th Cir. 2003); Davidson, 939 F.2d at 859.

       A finding of probable cause “should be paid great deference by reviewing courts.”

Gates, 462 U.S. at 236. However, reviewing courts must ensure that the issuing magistrate or

judicial officer did “not serve merely as a rubber stamp for the police.” United States v. Leon,

468 U.S. 897, 914 (1984) (quoting Aguilar v. Texas, 378 U.S. 108, 111 (1964)). Further,

reviewing courts “will not defer to a warrant based on an affidavit that does not ‘provide the

magistrate with a substantial basis for determining the existence of probable cause.’” Id. at 915

(quoting Gates, 462 U.S. at 239)).

       A reviewing court concerns itself with only those facts which appear within the four

corners of the affidavit. United States v. Weaver, 99 F.3d 1372, 1378 (6th Cir. 1998) (citing

Whitley v. Warden, 401 U.S. 560, 564-65 (1971)); United States v. Hatcher, 473 F.2d 321, 324

(6th Cir. 1973). There is a presumption of validity with respect to affidavits supporting search

warrants. Franks v. Delaware, 438 U.S. 154, 171 (1978). However, if the affidavit contains

false statements that are shown to have been made knowingly and intentionally, or with reckless



                                                -3-
disregard for the truth, and if those false statements were necessary to the finding of probable

cause, the evidence seized pursuant to the warrant will be suppressed. Id. at 155-56. Inaccurate

statements that are the result of mere negligence or mistake do not fall within the framework of

Franks. Id. at 171. A Franks claim entails a two-part analysis: (1) whether the defendant has

shown by a preponderance of the evidence that the false statements were deliberately or

recklessly made; and (2) “whether the affidavit, without the false statements, provides the

requisite probable cause to sustain the warrant.” United States v. Charles, 138 F.3d 257, 263

(6th Cir. 1998).

       Defendant argues he is entitled to a Franks hearing because the Affidavit contained false

and misleading information. To be entitled to a hearing, Defendant has a heavy burden. United

States v. Bennett, 905 F.2d 931, 934 (6th Cir. 1990). Defendant’s “allegations must be more than

conclusory. He must point to specific false statements that he claims were made intentionally or

with reckless disregard for the truth.” Id. (citing Franks, 438 U.S. at 171). Moreover, Defendant

should accompany his allegations with an offer of proof, such as “[a]ffidavits or sworn or

otherwise reliable statements of witnesses.” Franks, 438 U.S. at 171.

B.     False Statements Made Deliberately or Recklessly

       Defendant claims the following paragraph of the Affidavit is false and misleading:

               Affiant, within the past seven days, made a controlled narcotics
               purchase from [Defendant]…using [a confidential source] at the
               [Residence]. The source was searched by Akron Narcotics
               detectives and was found not to be in possession of any controlled
               substances or currency. The source was provided with APD funds.
               Upon return, the source delivered to affiant a quantity of
               Methamphetamine that the source stated was sold to the source by
               [Defendant] with the funds previously provided. The source was
               again searched and found again not to be in possession of controlled
               substances or currency.




                                                -4-
        According to Defendant, the Paragraph is false because there was no controlled purchase.

To support his contention, Defendant offers his own affidavit (“Defendant’s Affidavit”) in which

he claims: “I did not sell narcotics to an informant in the first week of January 2018.” (Doc. 67-

2, PageID: 355) (emphasis supplied).

        The Sixth Circuit has previously considered and rejected similar arguments. In United

States v. Caldwell, the defendant submitted an affidavit where he denied participating in two

controlled drug purchases. 114 Fed. App’x 178, 181 (6th Cir. Nov. 5, 2004). The defendant

questioned both the existence of the source and the affiant-officer’s truthfulness and reliability.

Id. at 181-82. The Sixth Circuit rejected this argument and concluded that the defendant failed to

make a substantial showing that the affiant-detective knowingly and intentionally, or with

reckless disregard for the truth, included false statements in the affidavit. Id. at 182.

        The Caldwell court relied heavily on United States v. Rodriguez-Suazo, 346 F.3d 637 (6th

Cir. 2003). In Rodriguez-Suazo, the defendant contended that the confidential source who

supplied the tip did not exist or that the affiant-officer falsified the information in the affidavit

for search. 346 F.3d at 647. Rodriguez-Suazo attacked the affidavit for search by offering his

own affidavit, denying the allegations against him. Id. The Sixth Circuit denied this line of

attack, holding that an “attack on the veracity of the confidential informant’s statements would

be insufficient to meet [the] burden for a Franks evidentiary hearing without a substantial

showing that the affiant’s statements were intentionally or recklessly false.” Id. at 648.

        Similarly, Defendant’s bare statement that he did not sell narcotics to the informant

during the relevant period fails to meet his burden under Franks. Defendant offers no additional

support for his statement. Moreover, even if true, Defendant’s statement does not show that

Detective Shoaff’s statements “were intentionally or recklessly false.” Detective Shoaff’s



                                                  -5-
Affidavit allegation in Paragraph 2 outlines the procedure she used to preparing the information

source for the controlled buy. This preparation was confirmed in the audio recordings proffered

by the Government. The only questionable statement—that Defendant supplied the drugs—

comes from information provided by the confidential source. However, Sixth Circuit case law is

clear—“[t]he intentional[] or recklessly false statement must be made by the affiant herself, not

the non-governmental informant.” Rodriguez-Suazo, 346 F.3d at 648 (citing Franks, 438 U.S. at

171; Mays v. City of Dayton, 134 F.3d 809, 816 (6th Cir. 1998)).

                                        III. CONCLUSION

       Defendant is not entitled to a Franks hearing. Defendant’s conclusory Affidavit does not

support a finding that Detective Shoaff’s statement about the controlled purchase was either false

or reckless. After considering the Affidavit for search in toto, the Court finds the Municipal

Judge had a substantial basis for concluding that probable cause existed to search the Residence.

Accordingly, the Court DENIES Defendant’s Motion without a hearing.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: March 3, 2020




                                               -6-
